Title: John R. F. Corbin to Thomas Jefferson, 17 May 1816
From: Corbin, John R. F.
To: Jefferson, Thomas


          
            Dr  Sir
             May 17—1816
          
          It is with Some degree of difidence I undertake to address you;: I hope however you will not consider it impertinent in me, because I have not had the pleasure of an acquaintence with you.—My object is to learn of you, (if in your power to instruct) any thing or some thing concerning the title, or claim, or interest in property generally known and call’d Birds Lottery, in which my Grand Mother Sally Jones, who was Sally Skelton had a considerable interest
          Mr Wirt is of opinion the title is a clear one.—A letter address’d to me in wh winchester, will be thankfully received—
          
            Yr: Very Obt Svt
            John R. F. Corbin
          
        